DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 30-39 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment filed 1 February 2021.  Applicant should note that claim language is given the broadest reasonably interpretation.  The applicant is encouraged to use claim language which matches the terminology in the specification and correlates the drawing numbers.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitation "a cap joinable to the second end to contain a power supply between the second end of the circuit board and the cap" in lines 1-2.  There is insufficient antecedent basis for the limitation “the second end”.   The only other mentioning of the second end is the second end of the circuit board, which not cap in the APplciant’s disclosure is connected to the second end of a circuit board.  It is unclear what the applicant is referring too.  It is assumed for this office action the the second end is the second portion.   Applicant should note that claims 33-38 are held as indefinite because of their dependency from claim 32.  
All claims should be revised carefully to correct all other deficiencies similar to the ones noted above.  In light of the above, the claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patridge et al (US 5,121,188) [hereinafter Patridge]. 
Regarding claim 30, Patridge discloses an electronic device for use with a hand-held projectile launcher (intended use limitation which does not limit the claimed subject matter), the electronic device comprising: a first portion 20 in front of a light source 32 (clearly seen in fig. 4a); a second portion 12 (Fig. 3) joinable to the first portion to substantially enclose the light source between the first portion and the second portion (Fig. 4a); and a circuit board 30 electrically connected to the light source at a first end of the circuit board via a connection (leads 42) that holds the an exterior surface of the light source at a first predetermined longitudinal distance from a second end of the circuit board (Fig. 4a; see also fig 9). 
Applicant should note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to .  

4.	Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houde-Walter (US 5,509,226).
Regarding claim 30, Houde-Walter discloses an electronic device for use with a hand-held projectile launcher (intended use limitation which does not limit the claimed subject matter), the electronic device comprising: a first portion 10 in front of a light source 8 & 27 (clearly seen in fig. 2); a second portion 11 (Fig. 2) joinable to the first portion to substantially enclose the light source between the first portion and the second portion (Fig. 2 and 3); and a circuit board 38 electrically connected to the light source at a first end of the circuit board via a connection (Fig. 3; “Coupled to the laser diode is a driver board 38 that provides both electrical power and control to flash the laser 27”) that holds the an exterior surface of the light source at a first predetermined longitudinal distance from a second end of the circuit board (Fig. 3; applicant should note that the circuit board appears to be in direct contact with the light source which holds the exterior surface of the light source at a predetermined distance the a second end) of the circuit board). The end of the circuit board not touching light source can be reasonably and broadly construed as a second end and is clearly a predetermined distance away source.  
Regarding claim 31, Houde-Walter further discloses an electrically conductive resilient member 39 positioned between an end of the circuit board and an end of the first portion (Fig. 2 and 3).
Regarding claim 32, Houde-Walter further discloses a cap 35 joinable to the second portion 11 to contain a power supply 34 between the second end of the circuit board and the cap (clearly seen in Fig. 2 and 3).
Regarding claim 33, Houde-Walter further discloses wherein the cap incorporates an electrically conductive portion 41 (Fig. 2).
Regarding claim 34, Houde-Walter further discloses 34. (Currently Amended) The electronic device of claim 32, wherein the electrically conductive resilient member 39 is deformed longitudinally when contained with the power supply 34 between the second end of the circuit board and the cap and is configured to apply a resilient bias against the power supply to cause the power supply to remain in a position where an electrically conductive portion of the cap can electrically connect to a power supply during firing of the held hand-held projectile launcher (clearly seen in Fig. 3).
Regarding claim 35, Houde-Walter further discloses wherein the electrically conductive resilient member is joined to the second end of the circuit board (Fig. 3).
Regarding claim 36, Houde-Walter further discloses wherein the electrically conductive portion 41 of the cap is movable between a closed position where the electrically conductive portion can contact the power supply as positioned by the electrically conductive resilient member and an open position separated from the electrically conductive resilient member (“In its normal, centered position, the take down latch 36 has its insulated portion 46 bearing against the ball tip electrical contact 41 of the cap 35 thereby interrupting the power to the laser sight 33 and maintaining the laser in an off condition. However, movement of the take down latch 36 to either the right as indicated by arrow C or to the left as indicated by arrow D will bring the metallic or electrically conductive portion of the take down latch 36 into contact with the ball tip 41 thereby completing the circuit through the battery 34 in order to power the laser 33; see also “When the take down latch 36 is moved either in the direction of arrow C or arrow D. i.e., to the left or to the right, then the ball tip 41 contacts the metallic portion 48 of the take down latch 36 and thereby establishes an electrical contact between the battery 34 and the laser 27”).
Regarding claim 37 and 38, Houde-Walter further discloses wherein the electrically conductive portion of the cap provides an electrical path from the power supply to the first portion when the electrically conductive portion is in the closed position and wherein the first portion is electrically conductive which allows to provide at least a part of an electrical path from the power supply to the light source (Fig. 2 and 3; First Portion 10/Cylindrical module portion 10 is open ended to allow of an electrical path from the power supply to the light source.  Applicant should note that based on the disclosure and the drawings, the tubular module portion is understood as the same thing as the first portion). 
Regarding claim 39, Houde-Walter further discloses wherein the connection and the exterior surface of the light source are configured to interact to allow angular adjustment of the light source relative to the circuit board while maintaining the predetermined longitudinal distance between the second end of the circuit board and the exterior surface of the light source and the second end of the first portion (Fig. 2).  Applicant should note that the laser 27 and culminating lens 8 make up the light source, which can be adjusted by the set screws 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bear (US 6,230,431).  The module 2 of Bear is similar to the unclaimed module 72.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269.  The examiner can normally be reached on 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641